Citation Nr: 1108884	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-34 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware
 
 
THE ISSUES
 
1.  Entitlement to an evaluation in excess of 10 percent for residuals of right knee patellar bursitis with patellofemoral pain syndrome.
 
2.  Entitlement to an evaluation in excess of 10 percent for residuals of left knee patellar bursitis with patellofemoral pain syndrome.
 
3.  Entitlement to a compensable evaluation for maxillary sinusitis.  
 
4.  Entitlement to service connection for headaches.  
 
 
REPRESENTATION
 
Appellant represented by:  Delaware Commission of Veterans Affairs
 
 

ATTORNEY FOR THE BOARD
 
E.M. Evans
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1996 to April 2006. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Wilmington, Delaware, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  Residuals of right knee patellar bursitis with patellofemoral pain syndrome are not manifested by a limitation of extension to 15 degrees, by a limitation of flexion to 30 degrees.
 
2.  Residuals of left knee patellar bursitis with patellofemoral pain syndrome are not manifested by a limitation of extension to 15 degrees, by a limitation of flexion to 30 degrees.
 
3.  Sinusitis is not characterized by evidence of incapacitating episodes, or by evidence of three to six non-incapacitating episodes per year of sinusitis.  
 


CONCLUSIONS OF LAW
 
1.  The criteria for an evaluation in excess of 10 percent for residuals of right knee patellar bursitis with patellofemoral pain syndrome have not been met.  .  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).
 
2.  The criteria for an evaluation in excess of 10 percent for residuals of left knee patellar bursitis with patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261.
 
3.  The criteria for a compensable evaluation for maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124, Diagnostic Code 6513 (2010).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This correspondence also included notice how disability ratings and effective dates are assigned.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
 
Governing Law and Regulations
 
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 
 
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Historically, service connection for residuals of bilateral  patellar bursitis with patellofemoral pain syndrome was granted in an October 2006 rating decision.  Each knee disorder was assigned a 10 percent evaluation, effective April 6, 2006.  The October 2006 rating decision also granted entitlement to service connection for maxillary sinusitis and assigned a noncompensable evaluation, effective April 6, 2006.  The Veteran filed his current claims for increase in October 2007.  
 
Knee Disabilities
 
The Veteran's knee disabilities are rated by analogy to 38 C.F.R. § 4.71a,  Diagnostic Code 5003. When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  38 C.F.R. § 4.71a. 
 
A limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation. A limitation of flexion of the leg to 45 degrees warrants a 10 percent rating. A 20 percent evaluation requires that flexion be limited to 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
A limitation of extension of either leg to 5 degrees warrants a noncompensable evaluation. A 10 percent evaluation requires that extension be limited to 10 degrees. A 20 percent evaluation requires that extension be limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
The normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

In light of DeLuca v. Brown, 8 Vet. App. 202 (1995), VA in musculoskeletal disabilities must take into account limitation of motion resulting from pain or functional loss.

The Veteran was afforded a VA joints examination in November 2007.  The Veteran reported increasing pain and limitations on the distance he is able to walk.  Physical examination of the knees revealed no evidence of swelling, bony crepitus, or patellar grinding.  Flexion of both knees was from zero to 120 degrees with full extension.  Valgus and varus manipulation revealed intact medial and lateral collateral ligaments.  The anterior and posterior cruciate ligaments were intact, as were medial and lateral menisci.  There was no additional limitation of motion or joint function due to pain, fatigue, weakness, or lack of endurance following repetitive use or flare-ups.  X-ray reports showed the absence of joint space narrowing with normal visualized bones.  A diagnosis of pre-patellar bursitis of both knees was given.  
 
Additional treatment reports show complaints of knee pain throughout the period of the appeal.
 
Upon review of the evidence of record, the Board finds that the Veteran's right and left knee residuals of patellar bursitis with patellofemoral pain syndrome are productive of disability pictures represented by the current 10 percent evaluations.  Flexion is shown to be 120 degrees with full extension.  The Board notes however that the Veteran is able to walk unassisted and has not had any significant limitation of motion or objective evidence of weakness.  There is no evidence that knee flexion is limited to 30 degrees in either knee, or that knee extension is limited to 15 degrees in either knee.  Given the absence of any loss of motion on repetitive use, the knee pain experienced by the Veteran is contemplated by the current 10 percent evaluations.   

The Board has considered whether another rating criteria would be appropriate for the knee disabilities; however, there are no bases with which the Veteran meets a higher rating criteria under any other diagnostic code.  38 C.F.R. § 4.71a.
 
Accordingly, the appeals with regard to increased evaluations of the right and left knee residuals of patellar bursitis with patellofemoral pain syndrome are denied.
 
ii.  Maxillary Sinusitis
 
The Veteran's maxillary sinusitis (claimed as a sinus condition) is rated under Diagnostic Code 6513.  
 
Sinusitis is evaluated under the General Rating Formula for Sinusitis.  A noncompensable evaluation is assigned for sinusitis that is detected by an x-ray examination only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode is one which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.97, Code 6513.  
 
The Veteran submitted April 2007 private treatment notes from Joel Temple, M.D., who noted treatment for severe hay fever, itchy eyes, and congestion with lots of rhinorrhea.  He was treated with an allergy vaccine.  Additional private treatment records from November and December 2007, reveal treatment for cough, congestion, and malaise productive for sputum; sore throat with yellow-green mucous, occasional headaches, and sinus pressure.  Diagnoses for an upper respiratory infection and sinusitis were given.  
 
The Veteran was afforded a VA examination of his sinus disability in January 2008.  The Veteran reported having sinusitis and receiving antibiotics for treatment.  He further reported being given an MRI which showed a polyp in his frontal sinus.  Physical examination revealed a deviated nasal septum, a congested nasal mucosa and a congested pharyngeal mucosa.  The examiner opined that if the sinuses were clear and the septum is not occluding any of the Veteran's nose or sinus orifices than he may be having a reflux that is creating all of his problems rather than his sinuses.  
 
Upon review of the evidence of record, the Board finds that the overall disability picture for the Veteran's sinusitis does not approximate the criteria for a compensable disability evaluation.  In this case, the Veteran's sinusitis has not been manifested by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The submitted evidence only establishes that the Veteran has experienced one non-incapacitating episode in December 2007.  
 
As the Veteran does not meet the criteria for a compensable evaluation for his maxillary sinusitis, the appeal is denied.  
 
Extraschedular consideration 

The symptoms presented by the Veteran's right and left knee residuals of patellar bursitis with patellofemoral pain syndrome, and maxillary sinusitis are fully contemplated by the rating schedule.  There is no evidence that his disability picture is exceptional when compared to other Veterans with the same or similar disabilities.  There is no evidence that either right and left knee residuals of patellar bursitis with patellofemoral pain syndrome, or maxillary sinusitis at any time during the appellate term necessitated frequent hospitalization, or that any of the disabilities has caused a marked interference with employment.  Thus, the Board finds no evidence to indicate entitlement to referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
 
ORDER
 
Entitlement to an evaluation in excess of 10 percent for residuals of right knee patellar bursitis with patellofemoral pain syndrome is denied.
 
Entitlement to an evaluation in excess of 10 percent for residuals of left knee patellar bursitis with patellofemoral pain syndrome is denied.
 
Entitlement to a compensable evaluation for maxillary sinusitis is denied.  
 
 
REMAND
 
The Veteran claims that he is entitled to service connection for headaches, either directly or secondary to maxillary sinusitis.  He stated in his January 2008 statement that he does not know whether his headaches are caused by his sinus disability or are a separate disability.  The Board finds that to accurately address the merits of this appeal further development, to include a VA examination, is necessary.  38 C.F.R. § 3.159.  

Service treatment records reveal that the Veteran received treatment once in service for headaches specifically, but was treated multiple times for his sinus disability.  Post service current treatment records reveal numerous occasions upon which the Veteran received treatment for headaches, but the appellant has not been afforded a VA examination to determine the etiology of his headaches to include addressing whether they are due to or aggravated by sinusitis.  
 
Upon remand, the RO should ensure that all due process requirements are complied with, to include providing a VA examination.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should ask the Veteran to identify all post-service treatment for any headache disorder since 2006, and thereafter attempt to obtain any identified records which are not already of record.  The Board is particularly interested in locating medical records which would show a relationship between any chronic headache disorder and either service, or a service connected disability to include sinusitis.  All attempts to secure pertinent evidence must be documented in the claims file.
 
2.  Thereafter, schedule the Veteran for a neurological examination, to be conducted by a neurologist to determine the nature and etiology of any current headache disorder.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  Following the examination the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current headache disorder is related to the appellant's period of active duty.  The examiner must also opine whether it is at least as likely as not that any diagnosed headache disorder is caused or aggravated by the appellant's sinusitis.  A complete rationale must be provided for any opinion offered.
 
3.   After the development requested has been completed the RO should review the examination reports to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.
 
4.  Thereafter, the RO should readjudicate the claim of entitlement to service connection for a headache disorder.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
  
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


